Title: From Thomas Jefferson to Benjamin Harrison, [23 November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
[23 November 1779]

  There is reason to believe that the appointment of a Consul to reside in this State on the part of his most Christian majesty either has been already or will shortly be made. I must submit to the general Assembly the expediency of considering whether our Laws have settled with precision the prerogatives and jurisdiction to which such a person is entitled by the usage of nations; and putting the Office on the footing they wou’d wish it to rest. The enclosed memorial from a Subject of the same prince is also perhaps worthy the Attention of the Assembly. The expediting judiciary proceedings wherein foreigners are concerned, who come to make only a short stay among us, seems expedient for the preservation of a good understanding with them and for the encouragement of Commerce. The Executive received from Congress some time ago copies of the several proceedings which had taken place between a Subject of the crown of Portugal and the Commander of an American privateer; a part owner of the privateer being a Citizen of this State. They were accompanied by some resolutions of congress  desiring that the executive would so far interpose as to have reparation made to the foreigner whose vessel had been taken, pyratically as they supposed, and to have the Offenders proceeded against criminally. The case with all the documents transmitted was submitted to the Attorney General for his opinion which he has lately given us, and I now inclose it. From that you will perceive that if the act complained of were piracy or should any future act of piracy be committed by any of our Citizens, there is no judicature within this State before which it could be tried. Whether the establishment of such a judicature may not be necessary for the preservation of peace with foreign nations is now submitted to the legislature. I have the honour to be with the greatest respect,

Th: Jefferson

